Citation Nr: 1530748	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to increased rating for a right knee disability, rated throughout at 10 percent for instability and 10 percent for limitation of flexion and rated effective August 2, 2014, at 10 percent for limitation of extension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to December 1988.

This matter came before the Board of Veterans' Appeals (Board) from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This matter was previously before the Board in July 2014, when it was remanded for additional development.

A hearing before the undersigned Veterans Law Judge was held at the RO in July 2012 (i.e. a video hearing).  The hearing transcript is of record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The right knee disability does not result in locking, moderate instability, limitation of flexion to fewer than 60 degrees, limitation of extension prior to August 2, 2014, or limitation of extension to more than 10 degrees from August 2, 2014.  


CONCLUSION OF LAW

The criteria for increased ratings for the right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A February 2009 private treatment record reveals the Veteran's history of bilateral knee pain.  Examination revealed increased laxity to varus stress, otherwise grossly stable.  He had full extension and approximately 110 degrees of flexion.  He walked with an antalgic gait with some mild favoring of the left lower extremity.  

A subsequent February 2009 private treatment record reveals the Veteran's history of knee pain, swelling, instability, popping, crepitus, and difficulty with ambulation.  He denied locking.  Examination revealed normal gait.  The record notes that the Veteran had received a cortisone shot the previous week, which had relieved some symptoms.  Range of motion testing revealed motion from 0 to 125 degrees with some crepitus.  Drawer sign was negative, and McMurray's test produced no articular clunk.  The knee was stable on varus/valgus stress, and Lachman's test was negative.  

A March 2009 VA examination record reveals the Veteran's history of daily knee pain with flare-ups once a week that could last two to three days.  The Veteran reported increased pain during a flare-up.  He reported that he could only walk approximately 15 minutes or two blocks before having to rest.  He denied use of a cane or brace.  He reported swelling with weight-bearing activities and painful clicking and popping.  He reported that the knee pain affected his ability to do his job because he has "a lot" of pain being on his feet and weight bearing for prolonged periods.  Examination revealed tenderness to palpation and varus deformity.  Range of motion testing revealed motion from 0 to 70 degrees with pain throughout.  There was no change in range of motion after repetition, though pain was increased.  The knee was stable to varus/valgus stress.  There was a "little bit" of lateral laxity with varus stress, but a firm end point, and mild laxity with Lachman's maneuver.  Anterior drawer test was negative.  There was moderate effusion.  

A July 2009 VA treatment record indicates that the Veteran had full functional range of motion in the knee, with "tightness" at the end range.  There was no noted swelling.  A September 2009 VA treatment record indicates that the Veteran had pain with range of motion.  A November 2009 VA treatment record reveals the Veteran's history of knee pain, decreased range of motion, and stiffness that limited his ability to perform activities of daily living.  He denied catching or locking but reported giving way.  Examination revealed minimal ligamental laxity with valgus/varus stress.  Range of motion was from 0 to 70 degrees with verbalized difficulty and mild patellofemoral crepitus and grinding.  There was no locking, and McMurry's and drawer tests were negative.  A December 2009 VA treatment record reveals that the Veteran had range of motion from 0 to 65 degrees with significant pain.  The knee was grossly stable to varus-valgus stress.  

A March 2010 VA treatment record reveals the Veteran's history of knee pain.  He reported that his work exacerbated the pain because it was "mostly walking on concrete."  A June 2010 VA treatment record indicates that the Veteran had full extension and flexion to approximately 90 degrees.  July 2010 VA treatment record reveals a finding of minimal swelling, palpable effusion, and minimal ligamental laxity with varus/valgus stress.  There was motion from 0 to 90 degrees with verbalized difficulty and mild patellofemoral crepitus and grinding.  There was no locking.  McMurray's and drawer tests were negative.  

An August 2011 VA treatment record reveals a finding of mild swelling of the knees.  

An August 2012 VA treatment record notes a history of knee pain.  Examination revealed mild-to-moderate effusion and mild crepitus with motion.  Coordination was intact.  A December 2012 VA treatment record indicates that the Veteran had severe varus deformity, varus stress with ambulation, and severe arthritis.  He had tenderness to palpation and positive effusion.  The record notes that fluid was drawn off the right knee.   

A July 2013 VA treatment record reveals the Veteran's history of increased right knee pain and swelling.  The record indicates that the affected knee was the left knee, however:  the Veteran reported a date of onset involving the left knee, examination only notes swelling of the left knee, and associated treatment records reveal history and treatment for a swollen left knee, however.  

An April 2014 VA treatment record indicates that the knee was lax to varus stress and tender to palpation.  

An August 2014 VA examination record reveals the Veteran's history of constant knee pain, especially with activity.  He denied flare-ups that affected function.  Range of motion testing revealed motion from 10 to 115 degrees, with pain beginning at 90 degrees.  There was no change in range of motion after repetition and no functional loss of the knee.  There was tenderness to palpation.  Anterior and posterior stability were normal, but medial-lateral testing revealed 1+ instability.  There was no evidence of recurrent dislocation.  There was a meniscal condition with frequent episodes of joint pain.  The knee condition affected occupational functioning in that he had increased pain with ambulation and standing for long periods.  

Instability

The right knee disability is rated at 10 percent for instability throughout the appellate period.  The evidence indicates that the right knee disability did not result in moderate recurrent subluxation or lateral instability at any time during the period.  There is no evidence, to include history, of subluxation.  There is evidence of instability.  However, the Board finds that instability is not more severe than "slight."  Although the Veteran has reported giving way and uses a brace, he has not provided a frequency for the episodes of giving way, the record does not suggest that the brace was provided for stability purposes, and medical testing has revealed normal anterior/posterior stability and at most mild medial laxity in the right knee.  The Board finds the medical findings are particularly probative evidence as to the severity of the instability as they are consistent.  Based on the objective evidence of at most mild medial/lateral stability on medical testing, the Board finds the Veteran's instability does not more nearly approximate the moderate instability required for a 30 percent rating.  Rather it more nearly approximates the slight instability contemplated by the assigned rating of 10 percent.


Limitation of Motion

The right knee disability is rated at 10 percent for limitation of flexion throughout the appellate period and 10 percent for limitation of extension from August 2, 2014.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  To obtain a higher rating based on limitation of motion, the evidence must show that compensable ratings are available under either or both of those rating criteria.  See VAOPGCPREC 23-97 (separate ratings may be awarded for limitation of flexion and limitation of extension).  Diagnostic Code 5260 provides a noncompensable rating for flexion limited to 60 degrees, a 10 percent rating for flexion limited to 45 and a 20 percent rating for flexion limited to 30 degrees.  Diagnostic Code 5261 provides a noncompensable rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees and a 20 percent rating for extension limited to 15 degrees.  Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

The evidence indicates that the Veteran is consistently able to flex to at least 60 degrees, and there is no evidence of additional limitation after repetition or during flare-ups.  In this regard, the Board notes that although the Veteran reported flare-ups during his 2009 VA examination, he did not report increased impairment of motion during said flare-ups, and he denied flare-ups with functional loss during the 2014 VA examination.  

The evidence also indicates that the Veteran is able to fully extend prior to August 2, 2014, when extension is noted to be limited to 10 degrees.  There is no evidence of additional limitation of motion:  there is no evidence of additional loss of extension after repetition or during flare-up at any time during the appellate period.  In this regard, the Board reiterates that the Veteran did not report that flare-ups resulted in loss of motion during the 2009 examination and denied functional impairment due to flare-ups during the 2014 examination.  

In the absence of evidence, to include history, of any functional loss of motion beyond that shown in the record, the Board finds a rating in excess of 10 percent for limitation of flexion, a compensable rating prior to August 2, 2014, for limitation of extension, and a rating in excess of 10 percent for limitation of extension is not warranted.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  

Other Diagnostic Codes

The Board has considered whether a separate or higher rating is warranted under an alternate diagnostic code.  There is no evidence of ankylosis or malunion of the tibia and fibula; as such, Diagnostic Codes 5256 and 5262 are not applicable.  The Board acknowledges that there is evidence of dislocation of the semilunar cartilage and that pain and that effusion has been noted.  The Veteran has consistently denied locking, however.  Thus, the Board finds a higher rating is not warranted at any time under Diagnostic Code 5258.

Other Considerations

The Board has considered whether extraschedular consideration is warranted based on the evidence of occupational impairment secondary to the bilateral knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms and associated functional impairment of the Veteran's knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the knee disabilities are primarily manifested by pain, slight instability, and limitation of function.  The diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion and instability, and the effects of pain and functional impairment have been taken into account and were considered in the award of the current ratings and the application of the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Board finds the effects of the knee disability have been fully considered and are contemplated in the ratings assigned; and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also determined an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) was not raised because there is no probative evidence of unemployability during the period on appeal.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in March 2009, prior to the initial adjudication of the claim.  

VA has obtained VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and adjudicated by the agency of original jurisdiction (AOJ).  The appellant has not reported any outstanding and available records that are relevant to an issue.  Although the record include medical reports dated after the March 2015 supplemental statement of the case, the reports do not contain any findings pertinent to the matter decided herein   38 C.F.R. §§ 19.37 , 20.1304 (2014).  Thus, readjudication by the AOJ is not necessary.  

VA afforded the appellant examinations to determine the nature and severity of the knee disability.  Review of the examination records indicates that all necessary testing was performed and all necessary findings reported, and the Veteran has not alleged that any examination was inadequate.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


ORDER

Increased rating for a right knee disability is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


